Citation Nr: 1827498	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  10-29 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial increased disability rating for posttraumatic stress disorder (PTSD), presently rated as 50 percent disabling prior to March 6, 2017, and as 70 percent disabling thereafter.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to October 1971.  Among other decorations, he is the recipient of the Purple Heart, Army Commendation Medal, and the Bronze Star.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In July 2016, the Veteran testified during a videoconference hearing held before a Veterans Law Judge.  A transcript of that hearing is of record.  In February 2018, the Veteran and his representative were notified that the Veterans Law Judge who conducted that hearing was no longer available to adjudicate the case.  The Veteran was offered the opportunity for a new hearing.  He did not respond to that correspondence and the notice was not returned to VA as undeliverable.  As such, the Board finds that the Veteran has waived his right to a new hearing and will proceed with a decision in this case.  

As a matter of background, this case previously came before the Board in December 2016, at which time the Board remanded the issues for further development.  At the time of the previous remand, the issue on appeal concerning PTSD was for a rating in excess of 30 percent for that disability.  Following that remand, but prior to the issue being returned to the Board, the RO issued a rating decision in September 2017, which granted increased ratings of 50 percent effective the date of service connection, and 70 percent effective March 6, 2017, for PTSD.  Although that constitutes a grant of the issue on appeal, because it is not a grant of the maximum rating available under the schedular criteria for all periods, the issue of an increased rating for PTSD remains on appeal.  The Board has updated the issue on appeal, above, to reflect the current ratings.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to February 6, 2017, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.

2. From February 6, 2017, the Veteran's PTSD has resulted in occupational and social impairment, with deficiencies in most areas, such as family, judgment, thinking, and mood.

3. At no point on appeal has the Veteran's PTSD resulted in total occupational and social impairment.   


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 50 percent for PTSD prior to February 6, 2017, have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2. The criteria for a rating in excess of 70 percent for PTSD from February 6, 2017, have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.130, Diagnostic Code DC 9411.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of letters sent in July 2007 and April 2009.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.    Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Increased Disability Rating

The Veteran is presently service connection for PTSD with a rating of 50 percent disabling, effective May 31, 2007, the date of service connection; and 70 percent disabling, effective March 6, 2017.  Although the Veteran was granted these increased ratings during the pendency of this claim, he has not been granted maximum ratings for the disability at any point, and he has not withdrawn his claim.  Therefore, VA presumes that the Veteran continues to seek increased ratings for all periods on appeal.  

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the disability on appeal, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).   Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2017).

After careful review of the evidence of record, the Board finds that increased disability ratings should not be granted.  

The Veteran's PTSD is evaluated under Diagnostic Code 9411, which applies the general rating formula for mental disorders.  Under the applicable criteria, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2017).  

A 70 percent rating is assigned when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th Ed.) (DSM-IV) and replace them with references to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5). See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  VA adopted as final, without change, the interim final rule and clarified that the provisions of the final rule did not apply to claims that were pending before the Board, on August 4, 2014, or before, even if such claims were subsequently remanded to the agency of original jurisdiction. See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  As this claim was initially certified to the Board in April 2016, the DSM-5 is controlling in this matter.  

The Veteran was first afforded a VA examination in connection with his service connection claim in April 2008.  At that time, he was diagnosed with PTSD.  During the examination, he presented as cooperative and oriented to all spheres.  Speech was normal in pace, tone and volume.  He was coherent.  He denied any suicidal or homicidal ideation.  He denied any auditory hallucinations.  He did endorse visual hallucinations, and stated that when driving, he thinks he sees something on the road.  He reported this occurring at least twice a month.  He reported these hallucinations to be anything from a large rock in the road, to a dog or a person crossing, but then finds out they are not really there.  These hallucinations only occurred when he drives.  He denied any violent behavior, but acknowledged some aggressive behavior, mostly verbal in nature.  He reported employment issues, particularly in environments with too much noise or crows.  He stated that he felt very tense in such environments and could not function.  He reported being presently employed, working nights where he felt more functional, but still tense.  He reported distressing dreams nightly.  He stated that being around his children made him feel good.  He was the member of a church, which he attended regularly.  He also stated that he enjoyed watching football.  He reported that he enjoyed camping, but that he did not engage in that activity anymore because he did not like to go into the woods where it is dark.  He denied having a social life, but did state that he had a girlfriend with whom he resided.  The examiner found him generally capable of engaging in all activities of daily living, to include eating, bathing, hygiene, grooming, dressing, driving, and managing funds.  

The Board finds that this examination does not support a rating in excess of 50 percent.  He presented as coherent without any speech issues.  He was able to maintain employment and was engaged in a full time, live-in relationship with his girlfriend.  He found joy in his children and engaged in other activities, such as going to church and following sports.  He was capable of managing his financial and other daily affairs.  He explicitly denied any suicidal ideation and there was no evidence that he was unable to establish and maintain effective relationships.  Ultimately, the Board must conclude that his PTSD did not result in deficiencies in most areas.  As such, a rating in excess of 50 percent is not supported by this examination report.  

Following the 2008 examination report, the Veteran sought treatment from VA providers.  The Board similarly finds that these records do not support a higher rating.  For example, in May 2010, a psychiatric evaluation note indicated that the Veteran had difficulty sleeping and was bored when he did not work.  He reported that he did use alcohol, which caused him trouble when he drove, but stated that he was very friendly and social when using alcohol.  He stated that alcohol was causing his depression and social issues.  He explicitly denied suicidal or homicidal ideation.  He was capable of managing his own funds.  He enjoyed watching sports.  He was active with the Disabled American Veterans organization.  

In August 2010, a psychotherapy group note indicated that the Veteran discussed ambivalence and the struggle of maintaining sobriety, as well as the importance of engaging in sober activities and other leisure pursuits.

A September 2012 psychiatric consultation note indicates that the Veteran was seeking to reestablish outpatient psychiatric care.  He reported occasional nightmares, flashbacks, intrusive thoughts, some hypervigilance and exaggerated startle response, which he felt were more frequent now that he was older.  He reported panic attacks with no identifiable trigger, but noted that the occurred more often when he was "worked up" about his children's issues.  Medication stabilized his mood, but did not help his anxiety.  Sleep and appetite were reported as "ok" with some recent weight gain.  He stated he was tearful at times, even when watching action movies.  He denied suicidal or homicidal ideation explicitly.  

A March 2012 psychiatric outpatient note found the Veteran to be stable, although depressed.  Physical pain was reportedly a main focus for him, which he stated was a least partially responsible for his depressed mood.  He reported a decrease in anxiety and panic attacks, but felt like he had little energy, and stated that he slept a lot.  He stated that he had a reasonably active daily schedule, although he found it increasingly difficult to carry through with it.  He remained in touch with his children and used the local library to use the computer and check out videos.  He remained sober and reported a decrease in smoking.  He denied any suicidal or homicidal ideation.  An April 2012 outpatient note reported similar findings.  

A December 2015 psychiatric outpatient note found the Veteran doing generally well over the prior three years and returning exclusively to have his medication renewed.  He reported an active lifestyle, living in his own home.  He reported babysitting his 20-month-old grandson, who kept him busy.  He tried to get out for walks in a nearby park.  He reported feeling "even keel" in terms of mood, without any significant periods of depressed mood.  He stated that his anxiety was generally well-controlled, with no further panic attacks.  He did state that he got "teary" when watching emotionally charged movies or news stories, but that it was much less frequent that this occurred as compared to the past.  He occasionally attended church, but denied any regular activities there.  He explicitly denied any suicidal or homicidal ideation.  

Here, the Board finds that these treatment records do not support a rating in excess of 50 percent because there is no evidence that his PTSD caused disruption in "most areas," including work, family, school, thinking, or judgment.  At most, his mood appeared to be the primarily affected area.  Likewise, there was no report of the specific types of symptoms that would give rise to a rating higher than 50 percent.    

In January 2016, a new psychiatric examination was conducted.  The examiner found the Veteran to have occupational and social impairment with reduced reliability and productivity.  The examiner stated that since his 2008 examination, his family circumstances had not changed.  He reported a very good relationship with his children.  He had a two-year-old grandson with whom he had an excellent relationship, and for whom he provided care during the week.  He reported sleep being his biggest issue, noting that dreams relating to Vietnam wake him frequently.  He reported anxiety attacks, but controlling those with medication.  He engaged in walking as recreation, and enjoyed watching sports (he stated that he was a football fan).  He stated that he had friends, mostly people he had known for a long time and with whom he watched football, many of whom are fellow war veterans.  He stated he did not talk about conflict with them.  He stated he was dating, but that it wasn't serious.  He reported being retired, having worked for his former employer for about 17-18 years.  He did not enjoy retirement as much as he thought he would.  Boredom was his main complaint, but reported doing better providing care for his grandson.  Symptoms included irritable behavior and angry outbursts, hypervigilance, problems with concentration, and sleep disturbances.  He endorsed depressed mood, anxiety, panic attacks more than once a week, and chronic sleep impairment.  He also endorsed mild memory loss, such as forgetting names, directions or recent events.  The examiner stated that he did not, in fact, meet the criteria for PTSD at that time, but that he did continue to have a diagnosis of adjustment disorder with anxiety due to his military service, and persistent depressive disorder.  

Again, the Board finds that this examination does not support a rating in excess of 50 percent.  He presented as coherent and only slightly disheveled.  He was no longer employed, but indicated that that was due to voluntary retirement.  Although he was no longer engaged in a full time, live-in relationship with a girlfriend, he was dating.  He not only had a positive relationship with his children, he provided care for his two-year-old grandson, who he reported gave him great joy.  He socialized with friends and enjoyed and following sports.  There is no indication that he was incapable of managing his financial and other daily affairs.  There was no indication that he was experiencing suicidal ideation and there was no evidence that he was unable to establish and maintain effective relationships.  Ultimately, the Board must conclude that his PTSD did not result in deficiencies in most areas.  As such, a rating in excess of 50 percent is not supported by this examination report.  

In February 2016, the Veteran presented for a psychiatric outpatient visit at which time he stated he was doing "ok" in terms of mood and anxiety.  He reported an active lifestyle, living on his own, watching his grandson, and taking walks in a nearby park.  He denied suicidal or homicidal ideation.  He reported a better, more stable mood with less anxiety.  Similar findings were also reported in May 2016 and September 2016 psychiatric outpatient notes.  The Board does not find that these reports show occupational and social impairment in "most areas," which would give rise to a rating in excess of 50 percent.  

Finally, on March 6, 2017, the Veteran was afforded a new VA examination in connection with his increased rating claim.  He presented as stoic and proud, and having difficulty talking about "his problems/symptoms."  He was on time, pleasant, and cooperative with the interview.  The examiner stated that he appeared to minimize his symptoms when talking to his psychiatrist.  The examiner found PTSD symptoms worsening since his voluntary retirement, related to his lack of structure and purpose in life.  The examiner stated that his denial, avoidance, and minimization of his symptoms had adversely affected his involvement in mental health service and his ability to obtain substantial benefit from treatment.  The examiner stated that he appeared to suffer from more moderate PTSD and moderate to severe related depression.  The examiner stated that he did not appear to be an acute danger to himself or others, he is at a moderate to high risk of suicide on a long term basis.  He reported that he was twice divorced and not dating.  All of his past relationships had been negatively affected by his irritability, emotional detachment, and social withdrawal.  He reported regular contact with his adult children.  He was on good terms with neighbors, but kept to himself.  He reported having three friends, also all veterans, with whom he kept in regular contact.  He felt was unmotivated to make any positive changes in his life.  The highlight of his life was providing childcare for his three-year-old grandson.  He did attend family functions, but found them distasteful.  He did not neglect his activities of daily living, although he did procrastinate.  He also occasionally neglected showers and shaving.  He occasionally went to church, and his activities and hobbies included walking and watching television.  He stated that his retirement from work as a Master CNC Machinist was voluntary and "because he was ready."  He endorsed a strong work ethic.  He had early and middle insomnia, getting about six hours of sleep per night.  He had occasional passive thoughts of suicide, but denied any active suicidal or homicidal intent or plans.  He felt that his depression was worse than his PTSD at this point.  He denied any mania, obsessive compulsive disorder, or psychotic symptoms.  The examiner stated that active symptoms included depressed mood; anxiety; suspiciousness; near continuous panic or depression; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; flattened affect; disturbances of motivation or mood; difficulty in establishing and maintaining effective work and social relationships; suicidal ideation; and obsessional rituals which interfere with routine activities.  He was alert and oriented with average intelligence and fund of knowledge.  Eye contact was good.  There were no gross or abnormal motor movements.  Insight and judgment were fair.  

Following the March 2017 VA examination, the RO issued a rating decision which granted a 70 percent rating, effective the date of that examination.  As such, the Board must consider whether a total rating is warranted based on the evidence as of that date.  The Board finds that this is not the case.  While the March 2017 examination report did show an increase in symptoms, to include suicidal ideation, there is no evidence of total occupational and social impairment.  He does not have gross impairment of thought processes and is capable of communication.  He does not have persistent delusions or hallucinations.  He has not engaged in grossly inappropriate behavior.  He was not found to be a persistent danger to himself or others- in fact, he provides regular childcare for his grandson.  Although he was less motivated than in the past, he was capable of maintaining minimum personal hygiene.  He was not disoriented to place or time.  And while he did endorse some memory loss, it did not extend to such areas as his own name or occupation.  Essentially, this examination, and no medical examination or records prior to it, showed evidence of "total occupational and social impairment" due to any psychiatric disability.  As such, a rating in excess of 70 percent from March 6, 2017, is not supported by the most recent VA examination report.  The Board similarly finds that a total rating is not support for any period periods on appeal as well.  

In sum, the Board has reviewed the evidence but found that a rating in excess of 50 percent, prior to March 6, 2017, is not supported by the evidence of record because there is no evidence that his PTSD has caused disruption in "most areas," including work, school, family, or thinking.  From March 6, 2017, the record supports increased PTSD symptoms affecting most areas including family, thinking, judgment, and mood; this finding includes symptoms specifically addressed in the diagnostic criteria for a 70 percent rating, such as suicidal ideation.  As such, a 70 percent rating is supported by the record from that date forward.  At no point on appeal has the Veteran exhibited total social and occupational impairment, and therefore a total rating is not supported by the evidence for any period on appeal.  Thus, the Board must deny the claim for an increased disability rating for PTSD.  In reaching this conclusion, the Board has considered the applicability of the benefit- of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2017).


ORDER

A rating in excess of 50 percent for PTSD prior to February 6, 2017, is denied.

A rating in excess of 70 percent for PTSD from February 6, 2017, is denied.  



<CONTINUED ON NEXT PAGE>

REMAND

Inasmuch as the Board regrets any further delay in the adjudication of the final claim on appeal, a remand is necessary.

In its prior decision and remand, the Board included the issue of entitlement to TDIU as part and parcel of the increased rating claim for PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded that issue, along with the increased rating claim addressed in the above decision.  Particularly, the Board ordered that after all development is complete, if the Veteran, for any period on appeal, did not meet the scheduler criteria for a grant of TDIU, but was unemployed, the claim should be forwarded to the Director of Compensation and Pension Service for extraschedular consideration in the first instance.  Regardless of whether he did or did not meet the schedular criteria, the Board stated that a supplemental statement of the case should be issued for all issues on appeal.

The Veteran was requested to provide further detail regarding his employment status, but failed to respond.  As such, the RO did not forward the claim to the Director of Compensation and Pension Service.  However, following the development ordered by the Board, the RO issued a rating decision in September 2017 which granted a 70 percent rating for PTSD, effective March 6, 2017.  With that grant, the Veteran became eligible for TDIU on a schedular basis, effective the date of the increased rating.  38 C.F.R. § 4.16(a).  However, when the RO issued the supplemental statement of the case, it omitted the issue of entitlement to TDIU.  To date, the RO has yet to adjudicate that issue.  

In light of this, the Board cannot determine whether that issue remains under further development at this time, but because the claim was returned to the Board, the Board must conclude that the RO did not fully comply with its prior remand orders.  As such, the issue must be remanded for the issuance of a supplemental statement of the case.  Stegall v. West, 11 Vet. App. 268 (1998) (the Board errs as a matter of law when it fails to ensure compliance with its own remand orders).

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to TDIU.  If the issue is not granted in full, issue the Veteran and his representative a supplemental statement of the case with regard to that issue and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


